Per Curium-.

Williams and Haywood.
The act of 1789, ch. 23, see. 1, directs the probate of wills tobe in the court of the county where the deceased resided, to the end that those concerned to contest it, might know whe.re to go to make opposition to the probate. The parties cannot know it will be offered hete so cannot be prepared to oppose it here, et per Haywood Judge. This court, independent of the ocher reason has but an appelate jurisdiction in cases of probates, by 1 777, ch. 2, sec. 62 63, and for that, reason cannot take probate in the first instance.
Motion denied .